Citation Nr: 0716148	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-32 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
Chapter 30 education benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to September 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The veteran testified at a Travel Board Hearing before the 
undersigned in September 2005; a transcript of the hearing is 
of record.

In December 2005 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran was discharged from active duty on September 
27, 1991.  It is neither claimed nor shown that he had 
additional active duty after that date.

2.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on September 28, 
2001.

3.  It is not shown by the evidence that a physical or mental 
disability prevented the veteran from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period.


CONCLUSION OF LAW

The criteria for extension of the delimiting period for 
educational assistance benefits under Chapter 30 have not 
been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 
21.7050, 21.7051 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board that it has considered the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which 
eliminated the concept of a well- grounded claim and 
redefines the obligations of VA with respect to the duty to 
notify and assist claimants in the development of their 
claims.  However, the VCAA recognizes certain circumstances 
where VA will refrain from or discontinue providing 
assistance and/or obtaining evidence, including, but not 
limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply.  38 U.S.C.A. § 5103A (a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  Furthermore, the Board notes that the 
resolution of this appeal depends on the application of the 
law rather than on weighing of the evidence.  Under such 
circumstances, any failure to meet the VCAA duty to assist 
and notify is harmless error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  For these reasons, because of the lack 
of legal entitlement to the benefits sought, the Board finds 
that the VCAA does not apply.

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the RO has effectively complied with its 
provisions. The only evidence which would allow for the 
extension of a delimiting date is evidence of physical or 
mental disability.  The record shows that following receipt 
of the veteran's claim in September 2002, the RO sent him a 
letter asking that he provide information about the type of 
disability that kept him from training.  He also was told he 
could provide information pertaining to the beginning and 
ending dates of the period during which he could not attend 
school because of disability, the reasons why he was not able 
to begin or continue the training program, and any type of 
job he held during the period of disability.  Additionally, 
he was asked to provide a statement from a doctor addressing 
treatment and diagnosis for the disability, how long he had 
the disability, and the dates during which the disability 
prevented him from training or going to school.  He was asked 
to also provide any medical evidence he might have.

The record thus shows that the veteran has been fully 
informed of what was expected of him.  It is clear that the 
appeal has been fully developed and that no amount of 
additional development will have any possible impact on this 
case.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  
Accordingly, the Board will proceed to a decision on the 
merits of the case.

Legal Criteria and Analysis

An educational assistance program for certain veterans and 
service members is established for the purpose as stated in 
38 U.S.C. 3001.  38 C.F.R. § 21.7000.

38 C.F.R. § 21.7050(a) provides that: except as provided in 
paragraph (b) of this section and in Sec. 21.7051 of this 
part, VA will not provide basic educational assistance or 
supplemental educational assistance to a veteran or service 
member beyond 10 years from the later of the date of the 
veteran's last discharge or release from a period of active 
duty of 90 days or more of continuous service. 

The delimiting period of eligibility for Chapter 30 benefits 
may be extended if the veteran was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.  The VA will not consider the disabling effects 
of chronic alcoholism to be the result of willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  The VA will 
not consider a veteran who is disabled for a period of 30 
days or less as having been prevented from initiating or 
completing a chosen program, unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling 
in the chosen program or was forced to discontinue 
attendance, because of the short disability.  38 U.S.C.A. § 
3031(d); 38 C.F.R. § 21.7051(a).

The veteran was discharged from active service on September 
27, 1991; as such, the period of eligibility for Chapter 30 
benefits ended on September 28, 2001.  To warrant an 
extension of the period of eligibility, medical evidence must 
clearly show that, during the claimed period of disability, 
pursuit of a program of education was not medically feasible. 

In testimony and statements on file, the veteran asserts that 
he was prevented from completing a program of education by 
reason of a mental disability.  Specifically, he alleges that 
due to his service connected post-traumatic stress disorder 
(PTSD) from which he was suffering since separation from 
service and of which he was diagnosed in November 1998, he 
was unable to use his educational benefits as he was not in 
the frame of mind to go to school and be productive at the 
time.  

The evidence of record includes numerous letters from the 
veteran's private physicians dated between 2002 and 2005 as 
well as statements from the veteran.  

In a Statement in Support of the Claim received in November 
2002 the veteran outlined his employment history.  He stated 
that he had been continuously employed since October 1994 
through the present.  His employment history included three 
jobs within Camp Pendleton, California.  

A letter of November 2002 form the veteran's marriage and 
family therapist states that he treated the veteran between 
September 1998 through September 1999 for PTSD.  He noted the 
disability began in 1991 from two traumatic events in Desert 
Storm and that the veteran's relational and coping skills had 
been well below normal, that the was easily frustrated and 
quick to anger, and that he had reoccurring dreams of the 
events with recurrent and distressful recollections.  He 
stated that "[i]n my opinion [the veteran] could not have 
used and profited from his Montgomery GI Bill Active Duty 
Benefits before October 1999."

VA examination report of March 2003 notes that the veteran 
was hospitalized for two weeks in April 1991 for an attempted 
suicide.  Between 1991 and 1993 the veteran had small jobs 
which was all he could handle as he was losing jobs due to 
his irritability, temper and fighting.

He was granted service connection for PTSD in a rating 
decision of June 2003 effective July 10, 2002.

The veteran seeks an extension of the Chapter 30 delimiting 
date, September 28, 2001.

The evidence of record fails to establish that pursuit of a 
program of education was medically infeasible for the veteran 
at any time during his delimiting period.  The Board notes 
that in a November 2002 letter the veteran's marriage and 
family therapist states that the veteran could not have used 
and profited from his educational benefits prior to October 
1999.  The therapists statements regarding could not have 
profited falls far short of establishing medical 
infeasibility.  The Board also notes that the veteran was 
gainfully employed since his release from active duty to the 
present.  While he held several small jobs between 1991 and 
1993, he still was gainfully employed.  Furthermore, since 
1994, he has only had three jobs within Camp Pendleton, CA, 
the latter of which he has held since 1997 through the 
present.  Furthermore, the Board notes that the veteran 
actually attended school between the spring of 1994 and fall 
of 1996.  A report of his class and grades shows that the 
veteran successfully completed classes through the summer of 
1994.  This was during the period of time in which the 
veteran's therapist stated the veteran could not have used 
and profited from his educational benefits.  Therefore, the 
Board finds that the therapist's opinion is contradicted by 
the objective evidence of record which shows that the veteran 
was employable and successfully completed some courses of 
higher education prior to October 1999.  

Furthermore, the Board notes that outpatient treatment 
records do not show any extended periods of hospitalizations 
or in-patient treatment prior to the delimiting date.  
Likewise, the veteran has not submitted any private treatment 
records which would show any extended period of 
hospitalization or in-patient treatment.  Rather, the 
majority of the veteran's treatment consisted of outpatient 
counseling sessions.

With respect to the veteran's assertions, the Board 
recognizes the veteran's difficulties as described by him 
presented problems, which made obtaining an education a 
challenge.  However, the legal criteria governing the payment 
of education benefits are clear and specific, and the Board 
is bound by them.  The reasons cited by the veteran for the 
extension of his delimiting date, that he was overwhelmed by 
his personal problems and could not concentrate on his 
studies at the time, do not warrant such an extension in this 
instance.

By law, educational benefits cannot be awarded beyond the 10- 
year delimiting period, unless certain exceptions to the 
controlling legal criteria have been met.  The veteran does 
not fall within any of the exceptions, and the Board has no 
authority to overturn or to disregard the very specific 
limitations on the award of Chapter 30 educational benefits.  
The Board is sympathetic to the veteran's situation, but is 
bound by the law.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to an extension of the veteran's delimiting 
period for receiving Chapter 30 educational assistance 
benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


